Title: To Alexander Hamilton from Ebenezer Stevens, 26 October 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Majr Genl Hamilton
            Sir—
            New York 26 Octr. 1799—
          
          In reply to your favor, of this date which is just received I would observe, that I received Information several days past, of the Boards I sent forward for Hutting the Regimts. being burnt up & advised Mr Dayton the Contractor Elisabth Town to purchase the Compliment necessary for that purpose, without delay—
          I have forwarded the Tools agreeable to your last memorandum, to Mr Dayton, with directions for him to see them sent on to the incampment immediately, and trust they have arrived before this period—
          I shall attend to the return of Stationary wanted for your use, and will see it sent You in the course of this day—
          I am Sir Yours Respectfully
          
            Ebenr Stevens.
          
          P.T.O.
          
            The Rear of the 13th. Regimt. have just past on their passage to E.T. Point—Accompanied with this is a plan of the Uniforms—
          
        